Citation Nr: 1455098	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  08-38 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder.

2.  Entitlement to an increased rating for a low back disability, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran had active military service from July 1982 to January 2003, including service in the Southwest Asia theater of operations from August 1990 to March 1991 and in Kosovo from November 2001 to March 2002. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2007 and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2012, the Board remanded the appeal for additional development.

The extraschedular aspect of the Veteran's back disability claim and his claim for a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD with depressive disorder had its onset in service.

2.  The most probative evidence of record shows that the Veteran's low back disability is not manifested at any time during the pendency of the appeal by incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician having a total duration of at least 4 weeks during any 12 month period; forward flexion of the thoracolumbar spine limited to 30 degrees or less even taking into account his complaints of pain; favorable ankylosis of the entire thoracolumbar spine; radiculopathy in the right lower extremity with at least mild incomplete paralysis of the sciatic nerve; and/or radiculopathy in the left lower extremity with at least moderate incomplete paralysis of the sciatic nerve.



CONCLUSIONS OF LAW

1.  PTSD with depressive disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for a rating in excess of 20 percent for a low back disability have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5235 to 5243 and 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Service Connection Claim

The Veteran claims that he has psychiatric disorder to include PTSD and a depressive disorder that are due to his military service.  Specifically, he maintains that his acquired psychiatric disorders were caused by, among other things, being in fear of his life due to seeing SCUD missile attacks on a nightly basis while stationed in Southeast Asia during the Persian Gulf War.   

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including a psychosis will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Regulations provide that a grant of service connection for PTSD requires the following: (i) if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (ii) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (iii) medical evidence establishing a link between current symptoms and an in-service stressor; and (iv) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The Board notes that during the pendency of this appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  More specifically, the revisions liberalized the standards for establishing the occurrence of in-stressors involving a "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3).  

Where it is determined that the Veteran was engaged in combat with the enemy and the claimed stressors are related to such combat, his lay testimony regarding the claimed stressors is accepted as conclusive as to their actual existence, absent clear and convincing evidence to the contrary.  Where, however, VA determines that the Veteran did not engage in combat with the enemy, or that he did engage in combat with the enemy but the claimed stressor is not related to such combat, lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's report as to the occurrence of the claimed stressors.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).

It is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to a current disability, the record on appeal, including the December 2012 VA examination, shows the Veteran being diagnosed with PTSD and a depressive disorder.  Therefore, the Board finds that the medical evidence of record establishes that the Veteran has current acquired psychiatric disorders. 

As to the PTSD, the Veteran's service personnel records confirm that he served in Southeast Asia from August 1990 to March 1991 with the 82nd Airborne Division and during this time they were stationed in Amea-Sauai Arabia.  Therefore, the Board finds that his lay statements regarding the claimed stressor (i.e., the SCUD missile attacks) can be accepted as conclusive evidence as to the actual existence of his claimed stressors.  38 C.F.R. § 3.304(f).  The Board also notes that the October 2012 VA examiner, after a review of the record on appeal and an examination of the Veteran, opined that his PTSD was due to the above documented stressor.  This medical opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Therefore, the Board finds that based on the Veteran's service and the medical opinion diagnosing him with PTSD due to the stressor that occurred during that service, service connection for PTSD is warranted.  38 C.F.R. § 3.304(f).  

As to the depressive disorder, after a review of the record on appeal and an examination of the Veteran, the October 2012 VA examiner opined that it was at least as likely as not partially due to his PTSD.  This medical opinion is also not contradicted by any other medical opinion of record.  Therefore, the Board finds that service connection for a depressive disorder is also warranted.  

The Rating Claim

a.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that letters dated in October 2008 and September 2012 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran was not provided with adequate notice before the claim was adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the March 2013 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Board finds that even if VA had an obligation to provide additional notice under 38 U.S.C.A. § 5103(a) and failed to do so, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the letters, the rating decision, the statement of the case, the supplemental statement of the case, and the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all identified, available, and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and his post-service records from the Social Security Administration (SSA), Wade Family Medical Center, Dr. James Maxwell, Dr. Jabbour Hassan, Health South Diagnostic Center, Nova Care Rehabilitation, and Cape Fear Orthopedics as well as from the Albany, Durham, Salisbury, and Fayetteville VA Medical Centers in substantial compliance with the Board's remand directions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Veteran was afforded VA examinations in August 2006, April 2007, and October 2012.  Moreover, the Board finds these examinations adequate for rating purposes, and as to the 2012 examination it substantially complies with the Board's remand directions, because the examiners after a review of the Veteran's medical records, taking a detailed medical history from the claimant, and after a comprehensive examination, provided medical opinions as to the severity of his disorder that allows the Board to rate it under all applicable rating criteria.  Id; also see 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in virtual VA and VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

b.  The Claim

The Veteran and his representative assert that the claimant's low back disability meets the criteria for an increased rating.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this regard, regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

In the October 2007 rating decision, the RO confirmed and continued a 20 percent rating for the Veteran's low back disability under 38 U.S.C.A. § 4.71a, Diagnostic Code 5243-5237.  

The Formula for Rating Intervertebral Disc Syndrome provides an increased, 20 percent, rating only if the Veteran's adverse symptomatology includes incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 defines an incapacitating episode as one where the Veteran has physician prescribed bed rest.  Id.

The General Rating Formula for Disease and Injuries of the Spine provides a higher, 40 percent rating, only if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5242.  Note (1) also articulates that neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to rating the Veteran's low back disability under the Formula for Rating Intervertebral Disc Syndrome, the Veteran complained to the April 2007 VA examiner of having three-one month periods of physician prescribed bed rest because of his low back disability in the past 12 months.  

However, at the August 2006 VA examinations the Veteran denied having any incapacitating episodes.  Moreover, a review of the record on appeal does not reveal that the Veteran's service-connected low back disability required physician prescribed bed rest for at least 4 weeks in any 12 month period at any time during the pendency of the appeal.  Furthermore, the October 2012 VA examiner reported that the Veteran had only at least one week but less than two weeks of incapacitating episodes over the past 12 months.  

The Board finds more probative the objective treatment records and the October 2012 VA examiner's opinion, than the Veteran's claims to the contrary because they are supported by the objective evidence of record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Consequently, the Board finds that the most probative evidence of record shows that Veteran does not meet the criteria for an increased, 40 percent, rating for his low back disability under the Formula for Rating Intervertebral Disc Syndrome because the record does not show that the claimant's service-connected low back disability required physician prescribed bed rest for at least 4 weeks in any 12 month period at any time during the pendency of the appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings on this basis is also not warranted.  Hart.

As to rating the Veteran's low back disability under the General Rating Formula for Disease and Injuries of the Spine due to ankylosis, the Board notes that the Veteran's claims file does not contain a diagnosis of ankylosis of the lumbosacral spine.  (Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In fact, the August 2006 and April 2007 VA examiners specifically opined that he did not have ankylosis of the lumbosacral spine and these opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  In the absence of ankylosis, the Board may not rate his service-connected low back disability as ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  Consequently, the Board finds that the Veteran does not meet the criteria for an increased, 40 percent, rating for his low back disability under this part of the General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings on this basis is also not warranted.  Hart.

As to rating the Veteran's low back disability under the General Rating Formula for Disease and Injuries of the Spine due to lost flexion, at the August 2006 VA examination the pain free flexion of the lumbosacral spine after repetition was 55 degrees.  (Parenthetically, the Board notes that the examiner thereafter opined that the Veteran greatly exaggerated his symptoms because when he performed straight leg testing he had flexion to 90 degrees)  Similarly, at the April 2007 and October 2012 examinations the pain free flexion of the lumbosacral spine after repetition was 60 degrees.  While a review of the record on appeal reveals treatment records that documented the Veteran's periodic complaints and treatment for low back pain with lost motion, nothing in the records generated during the appeal period shows the appellant's lost flexion worse than what was reported by the above VA examiners.  See Colvin.

Therefore, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca as well as Mitchell, that the Veteran's functional losses do not equate to the criteria required for a 40 percent rating for his low back disability because, at its worst, flexion of the thoracolumbar spine was 55 degrees (not 30 degrees or less).  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  Consequently, the Board finds that the Veteran does not meet the criteria for an increased, 40 percent, rating for his low back disability under this part of the General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings on this basis is also not warranted.  Hart.

Radiculopathy

Given the scope of the Veteran's service connected low back disability, the complaints made by the appellant regarding radiating pain, and Note 1 to 38 C.F.R. § 4.71a that allows the claimant to receive separate compensable ratings for adverse neurological symptomatology associated with his service connected low back disability, the Board will next consider if he meets the criteria for a separate compensable rating for radiculopathy in the right leg and, since he is already in receipt of a separate 10 percent rating for left lower extremity radiculopathy, whether he meets the criteria for a rating in excess of 10 percent in the left lower extremity.

In this regard, 38 C.F.R. § 4.124a, Diagnostic Code 8520 provides a 10 percent rating for mild incomplete paralysis of the sciatic nerve in either lower extremity; a 20 percent rating for moderate incomplete paralysis of the sciatic nerve in either lower extremity; a 40 percent rating for moderately serve incomplete paralysis of the sciatic nerve in either lower extremity; and a 60 percent rating for serve, with marked muscle atrophy, incomplete paralysis of the sciatic nerve in either lower extremity.  It also provides an 80 percent rating for complete paralysis of the sciatic nerve in either lower extremity. 

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 

38 C.F.R. § 4.124 provides that neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

At the August 2006 VA examination, the Veteran complained of pain radiating into his left lower extremity.  On examination, the Veteran had an antalgic gait.  Motor testing of the lower extremities was normal at 5/5 in the right ankle, great toe, hip and knees; normal at 5/5 in the left ankle and great toe, and 4/5 in the left hip and.  Sensory examination in the right lower extremity was normal at 2/2 for vibration, pain, and light touch and impaired in the left lower extremity at 1/2 for vibration, pain, and light touch.  Reflexes were normal at 2+ in the knees and ankles in both the right and left lower extremities.  The examiner thereafter opined that the Veteran greatly exaggerated his symptoms because, while he had sensory findings and complaints in an S1 distribution, his knee and ankle jerks were normal and he had no difficulty walking on his toes. 

Similarly, at the April 2007 VA examination the Veteran complained of pain radiating into his buttock and leg.  On examination, his gait was normal.  There was no muscle atrophy.  Motor examination of the lower extremities was normal.  Sensory examination of the lower extremities was intact to light touch, vibration, and pain.  Reflexes in the knees and ankles were 2/4.  Straight leg raising was negative.  The examiner opined that there are no physical findings to indicate that the Veteran has radiculopathy of the lumbar spine.

At the October 2012 VA examination, the Veteran's had localized tenderness but no guarding or muscle spasms in his low back.  Muscle strength in the right and left lower extremities was normal at 5/5.  There was no muscle atrophy.  Deep tendon reflexes in the right and left knees were normal at 2+.  Sensory examination in the right and left lower extremities was normal.  Straight leg raising was negative.  The examiner opined that the Veteran neither had radicular pain nor any other signs or symptoms due to radiculopathy.   The examiner thereafter opined that the Veteran did not have radiculopathy or any other neurological abnormalities related to the thoracolumbar spine.  
A September 2010 electromyography (EMG) report noted that there were no radiculopathic, myopathic, or acute denervation concerns neurophysiologically.  It also reported that the Veteran had nonspecific mild distal extremity neuropathic changes electromyographically without acute denervation.

While a review of the record on appeal reveals treatment records that documented the Veteran's periodic complaints regarding low back pain with radiating pain, nothing in these records show the appellant's adverse neurological symptomatology more difficult than what was reported by the above VA examiners except as report at an August 2010 private neurological examination.  See Colvin.  In this regard, at the August 2010 private neurological examination, without distinguishing between the right and left lower extremity, the examiner reported that the Veteran had 4+ to -5 muscle strength with guarded amulation on tiptoes, heels, and tandem as well as 1 to 1+ reflexes.  

As to the right lower extremity, the above record is negative for any objective evidence of adverse neurological symptomatology except for the 4+ to -5 muscle strength and 1 to 1+ reflexes reported by the August 2010 private neurological examiner.  However,, the Board finds the negative VA neurological examinations more probative than the one time findings by the private neurological examiner because the VA opinions were provided with specificity as well as after a review of the record on appeal, an examination of the Veteran both before and after the 2010 private neurological examination, and the VA opinions are in line with the other evidence of record.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed .Cir. 1997) (holing that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Therefore, the Board finds that the most probative evidence of record shows that the Veteran's service-connected low back disability does not cause at least mild incomplete paralysis of the sciatic nerve in the right lower extremity.  38 C.F.R. § 4.124a.  Accordingly, the Board finds that a separate compensable rating for adverse neurological symptomatology caused by the claimant's service-connected low back disability is not warranted.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings on this basis is also not warranted.  Hart.

As to the left lower extremity, the above record is negative for any objective evidence of adverse neurological symptomatology except for the slight reduction in motor strength (i.e., 4/5 hip flexion and extension as well as knee extension) and sensation (i.e., 1/2 vibration, pain, and light touch) noted by the first VA examiner (the credibility of which was even questioned by that examiner) and the 4+ to -5 muscle strength and 1 to 1+ reflexes reported by the August 2010 private neurological examiner.  Therefore, the Board finds that while the term "moderate" is not defined by regulation it nonetheless must be intended to envision adverse neurological symptomatology more substantive than the minimal adverse neurological symptomatology manifested by this Veteran.  See Owens.  Therefore, the Board finds that the most probative evidence of record shows that the adverse symptomatology attributable to the service-connected low back disability does not equate to at least moderate incomplete paralysis of the sciatic nerve in the left lower extremity.  38 C.F.R. § 4.124a.  Accordingly, the Board finds that a rating in excess of 10 percent for his left lower extremity radiculopathy is not warranted.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings on this basis is also not warranted.  Hart.

Other Back Concerns

Lastly, the Board notes that each of the ways by which the low back is ratable, other than some of those described in 38 C.F.R. § 4.71a, Diagnostic Code 5243, contemplates limitation of motion.  Also see VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998).  Therefore, assigning separate ratings on the basis of both a strain and other symptoms, such as those set forth in Diagnostic Code 5242, would be inappropriate.  38 C.F.R. § 4.14.


ORDER

Service connection for PTSD with depressive disorder is granted.

Entitlement to a rating in excess of 20 percent for a low back disability is denied at all times during the pendency of the appeal.

REMAND

Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected back disability and its effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating will  be remanded. 

As to the claim for a TDIU, the Board notes that the disability rating and effective date the AOJ will assign the Veteran's newly service-connected PTSD and depressive disorder are inextricably intertwined with this claim.  See 38 C.F.R. § 4.16 (2014).  Therefore, the Board finds that final adjudication of the TDIU claim must be held in abeyance until the AOJ effectuates the above grant of service connection for PTSD and a depressive disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

In this regard, when readjudicating the claim for a TDIU that AOJ should be mindful of the fact that the claim for a TDIU has been pending since October 2006 and therefore if the rating assigned for the newly service-connected PTSD and depressive disorder does not provide the Veteran with a 100 percent combined schedular rating effective from October 2006, the AOJ must consider if the criteria for a TDIU have been met during this intervening period.  See AB v. Brown, 6 Vet. App. 35 (1993); Hart.  

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  Issue a rating decision effectuating the Board's grant of service connection for PTSD and a depressive disorder.  

2.  Thereafter readjudicate the Veteran's claim of entitlement to a higher rating for back disability on an extraschedular basis and consider his TDIU claim.  

In doing so the RO must specifically determine whether the case warrants referral to Director, Compensation Service.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the TDIU claim.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


